Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 1 of 28 PageID 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


JOHN D. MUIR,

       Plaintiff,                                      CASE NO.

v.                                                     Plaintiff
                                                       Demands a
BAPTIST PULMONARY                                      Trial by Jury
SPECIALISTS, INC., and BAPTIST
HEALTH SYSTEMS, INC.,

     Defendants,
____________________________________

            COMPLAINT AND DEMAND FOR TRIAL BY JURY

      Plaintiff, John D. Muir (hereinafter referred to as “Plaintif” and/or “Muir”),

by and through his counsel, Derek Smith Law Group, PLLC, hereby complains of

Defendant Baptist Pulmonary Specialists, Inc., and Defendant Baptist Health

Systems, Inc. (hereinafter referred to as “Defendants” and/or “Baptist”), and

alleges as follows:

                               INTRODUCTION

      1.     This employment discrimination case is about an employer who

subjected its elderly disabled employee to relentless harassment, discrimination and

retaliation to force the employee’s resignation in favor of employing younger and,

what they incorrectly believed to be, more able-bodied employees.



                                         1
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 2 of 28 PageID 2




        2.   Plaintiff John D. Muir brings this action pursuant to the Americans with

Disabilities Act, 42 U.S.C. §§ 12101, et seq. as amended (“ADAAA”) and the Age

Discrimination in Employment Act 29 U.S.C. §621 et seq. (“ADEA”).

        3.   Dr. Muir seeks monetary relief to redress Defendants’ unlawful

employment practices in violation of both the ADAAA and the ADEA.

Additionally, this action seeks to redress Defendants’ deprivation of Dr. Muir’s

personal dignity and his civil right to pursue equal employment opportunities.

        4.   After more than a decade of exemplary employment in a workplace

otherwise largely free of discrimination, Dr. Muir found himself at the center of a

hostile work environment as part of a scheme orchestrated by the Defendants to force

Dr. Muir to resign under the guise of a lawful termination.

        5.   Defendants’ false and misconceived notations of Dr. Muir’s physical

capabilities and faculties wholly guided their unlawful decision and treatment of Dr.

Muir.

        6.   Defendants’ unrelenting discrimination against Plaintiff culminated

with his unlawful termination. Defendants’ offer of separation “without cause” was

no more than poorly veiled ruse to hide their otherwise ill intent and to cover for

months of unlawful treatment.




                                         2
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 3 of 28 PageID 3




      7.     At bottom, Defendants are liable for subjecting Dr. Muir to a work

environment infested with relentless disability and age discrimination and for

wrongfully terminating Plaintiff because of his disability and age.

                                      PARTIES

      8.     At all material times, Plaintiff John D. Muir (hereinafter referred to as

“Plaintiff” or “Muir”) is a disabled, seventy-three (73) year-old male. Dr. Muir had

received and maintained dual Board Certifications in both Internal Medicine and

Pulmonary Disease, and is duly licensed to practice in medicine in the State of

Florida.

      9.     Plaintiff Muir was and still is an individual man residing in Nassau

County, Florida.

      10.    At all material times, Defendant Baptist Pulmonary Specialists, Inc.

was and still is a Florida for-profit corporation duly existing by the virtue and laws

of the State of Florida with offices in Duval County, Florida.

      11.    At all material times, Defendant Baptist Health Systems, Inc. was and

still is a Florida for-profit corporation duly existing by the virtue and laws of the

State of Florida with offices in Duval County, Florida.

      12.    At all material times, Defendant Baptist Pulmonary Specialists, Inc.,

and Defendant Baptist Healthy Systems, Inc. (hereinafter referred to as

“Defendants” and/or “Baptist”) were Dr. Muir’s joint and/or sole employer.



                                           3
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 4 of 28 PageID 4




      13.   Defendants Baptist operate their principal place of business at 800

Prudential Drive, Jacksonville, Florida 32207, within Duval County.

      14.   At all relevant times, Defendants have been continuously doing

business in the State of Florida and the City of Jacksonville and have continuously

held at least 20 employees throughout all relevant calendar years. 42 U.S.C. §

12111(5)(A).

      15.   At all relevant times, Defendants have continuously been an employer

engaged in an industry affecting commerce within the meaning of Sections 101(5)

of the ADA, 42 U.S.C. § 12115(5) and Section 107(7) of the ADA, 42 U.S.C. §

12117.

      16.   Defendants are and have been a covered entity under Section 102(2) of

the ADA, 42 U.S.C. § 12111(2).

                         JURISDICTION AND VENUE

      17.   This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367. This

action is authorized and instituted pursuant to Section 107(a) of the ADA, 42 U.S.C.

§ 12117(A), which incorporates by reference Sections 706(f)(1) and (3) of Title VII,

42 U.S.C. §§ 2000e-5(f)(1).

      18.   Venue is proper in this Court under 28 U.S.C. §1391 because the

unlawful employment practices alleged below were committed within the

jurisdiction of the United States District Court for the Middle District of Florida,



                                         4
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 5 of 28 PageID 5




Jacksonville Division.      Defendants were located in this judicial district and a

substantial part of the events or omissions giving rise to this action, including the

unlawful employment practices alleged herein occurred in this district. Plaintiff was

employed by Defendant within Fernandina Beach, Florida, located in Nassau

County, Florida.

                       ADMINISTRATIVE PREREQUISITES

          19.   Plaintiff Muir has complied with all statutory prerequisites to file this

action.

          20.   On or about April 1, 2020, Plaintiff dual-filed his charge for

discrimination with the Equal Employment Opportunity Commission (“EEOC”)

and the Florida Commission on Human Relations (“FCHR”) against Defendants

alleging the facts as set forth herein.

          21.   In accordance with and pursuant to the existing workshare agreement

between the two agencies, an FCHR filing automatically operates as a dual EEOC

filing.

          22.   On or about February 8, 2021, the EEOC issued Plaintiff a Right to Sue

Letter.

          23.   This action is being commenced within ninety (90) days of receipt of

the EEOC Right to Sue Letter.




                                             5
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 6 of 28 PageID 6




        24.   This action is being commenced more than (180) days since the

inception of Plaintiff’s administrative action against the Defendants.

                     STATEMENT OF MATERIAL FACTS

        25.   On or around July 1, 2009, Plaintiff first began his employment, having

been hired at the time by the Defendants as a Pulmonologist with his office then

located in Fernandina Beach, Florida, in Nassau County.

        26.   As was always his self-imposed and otherwise expected standard of

practice, Plaintiff worked to achieve continued excellence and success with his

patients, at all times working slowly and methodically to provide individualized

focus to each patient. In doing as much, Defendants and Dr. Muir’s patients alike

continued to provide Plaintiff with high quality work reviews and performance

appraisals throughout the course of his employment with Defendants.

        27.   Subsequently and as a direct result, Plaintiff and Defendants agreed to

amend their original Employment Agreement on July 1, 2012 and again on June 30,

2015.

        28.   In or around 2013, Defendants Baptist unilaterally made the decision to

provide Dr. Muir with a Medical Scribe, Annette Lussier (hereinafter “Lussier”).

While the idea of such a second set of hands seemed ideal to Plaintiff at the outset,

it quickly became evident that Ms. Lussier was inadequately and improperly trained.




                                          6
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 7 of 28 PageID 7




      29.    Furthermore, Ms. Lussier was unreliable and routinely left the office

early and/or without providing adequate notice to Dr. Muir.

      30.    As a direct result of Ms. Lussier’s deficiencies, Dr. Muir’s office

became increasingly behind in note taking and patient file management.

      31.    In or around 2015, as what reasonably was an alarming surprise, Dr.

Muir was diagnosed with Parkinson’s Disease.

      32.    Parkinson’s Disease is a commonly known and recognized disability

which impacts the patient’s Nervous Systems. The illness causes a progressive onset

and impacts the motor function system of the patient’s body, including through

tremors, stiffness, and even slowing of movement over time.

      33.    Dr. Muir’s symptoms included neck pain, lethargy and weight loss but

in no way impacted his otherwise impeccable cognitive abilities, and in no way

impacted his ability to do what mattered most to him: treat patients.

      34.    Dr. Muir’s symptoms further include dyskinesia which presents as a

twitch or tremor in his jaw.

      35.    Having consulted with his practitioners, Plaintiff began a regimen of

medications and treatments which ultimately and dramatically slowed the

progression of his illness, allowing him to otherwise continue with his life unaltered.




                                          7
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 8 of 28 PageID 8




      36.    Plaintiff received continued and routine care relating to his diagnosis

from Dr. Irene Andonia Malaty (hereinafter “Dr. Malaty”) through the University of

Florida Health Neurology.

      37.    Despite his diagnosis, Dr. Muir continued to perform at a high level.

      38.    As a result, in or around July 2018, the parties began to discuss the

terms of a third amendment to Dr. Muir’s underlying Employment Agreement, the

term of which would continue through June 30, 2020. As a result of the third

amended agreement, the parties mutually agreed Dr. Muir would decrease his case

load, opting for Dr. Muir to no longer accept Critical Care patients, nor would he be

obligated to on-call for Critical Care.

      39.    At all times, Plaintiff expressed his desires to work until he was no

longer physically capable at which time he would retire. Plaintiff was beyond

content with his employment at the time and, both he and his physicians fully

expected would be well past the term of the third amended agreement.

      40.    In or around 2019, Ms. Lussier contacted Dr. Muir’s wife to advise she

noticed his mouth tremor. Despite insistent pressing regarding what she perceived

to be Dr. Muir’s disability, Mrs. Muir neither confirmed nor denied her impressions,

simply stating, “He is fine. Thank you.”

      41.    On or around March 12, 2019, after years of gradual build up, Plaintiff

contacted Defendants’ Director of Physician Integration, Catherine Holloway



                                           8
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 9 of 28 PageID 9




(hereinafter “Holloway”) and Defendants’ President of Physician Integration, Matt

Zuino (hereinafter “Zuino”) in an effort to address his concerns relating to Ms.

Lussier.

      42.    Of notable concerns, Plaintiff brought to light the disparity of support

provided to his younger colleague Dr. Kathia Ortiz (hereinafter “Ortiz”). Plaintiff

questioned Holloway and Zuino as to why Dr. Ortiz, who had only just joined his

practice in 2018 and was at least twenty-year his junior, had received a highly skilled

and trained medical assistant.

      43.    At no point did Defendants take appropriate correction or ameliorative

action to address the woeful and potentially damaging deficiencies of Ms. Lussier.

Rather, In the Summer of 2019, Defendants instead illogically took issue with

Plaintiff Office Manager, Kimberly Willis.

      44.    Unbeknownst to Plaintiff and without being provided any opportunity

for consolation, Defendants’ replaced Ms. Willis in September of 2019 with Ms.

Joyce Parris, while Plaintiff was on vacation. Upon his return, it was evident that

this change in staff only further heightened Ms. Lussier’s inadequacies to further

detriment of all in the department, particularly Dr. Muir. As a result of this

inadequate action, no improvement occurred, and the office was further harmed.

      45.    Rather than address Dr. Muir’s legitimate and well-founded concerns

regarding disproportionate treatment based on his age, Defendants began to lash out



                                          9
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 10 of 28 PageID 10




at Plaintiff in what can only be understood as further discriminatory and retaliatory

acts.

        46.   Nonetheless, Dr. Muir continued to show up to work and practice high-

quality medicine as was expected of him, all while surrounded by mass confusion,

new staff members without obvious job descriptions and the same unqualified

medical assistant.

        47.   In or around early fall 2019, Plaintiff met with Dr. Malaty regarding his

underlying Parkinson’s treatment, in an effort to continue his routine evaluations. At

the time of his appointment and in accordance with all proper medical techniques,

Dr. Malaty evaluated Dr. Muir’s progression utilizing the Unified Parkinson’s

Disease Motor Rating Scale, for which he scored “Low” or mild symptoms. Dr.

Malatay further evaluated Dr. Muir as within the “Normal Range” according the

Folstein Mini-Mental State Exam.

        48.   On or around September 20, 2019, Dr. Muir left his office early as he

had no additional patients listed on his schedule. Plaintiff expressly confirmed as

much with Ms. Lussier prior to his departure. As he arrived home from work, he was

contacted by Defendants and advised that two additional patients were in fact

waiting to meet with him. Shocked by the unscheduled patient assignments, Plaintiff

immediately offered to return to work to meet with both patients. While in the car

on his return to the office, Defendants seemingly took pleasure in tormenting and



                                          10
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 11 of 28 PageID 11




humiliating Dr. Muir, instead advising him to simply stay home and instead

assigning the patients to Dr. Ortiz.

      49.     Nonetheless, Plaintiff continued and return to the office, purely to

ensure timely evaluation of the patients. Within thirty minutes, Dr. Muir had

returned to the office only to see that both patients had in fact been evaluated.

      50.     On or around September 23, 2019, Plaintiff met with Holloway, and

Defendants’ Human Resources/Physician Advisor, Christopher Jones (hereinafter

“Jones) to discuss Defendants’ decision to place Dr. Muir on a “Leave of Absence.”

      51.     In the days and weeks that followed, Defendants’ actions made clear

their true intent was to in fact terminate Dr. Muir in violation of the parties’ existing

contract, evidenced by the path of burned bridges and reputation attacks by

Defendants.

      52.     Immediately following the meeting, Holloway emailed Dr. Muir to

confirm in writing the decision relayed during the morning meeting. Dr. Muir was

to be placed on a medical leave and would not be allowed to return to work unless

and until he provided a “fitness-to-practice” letter from his physician. Defendants,

by and through their agents, made unfounded and baseless assessments of Dr. Muir’s

physical capacity to work and instead unilaterally deemed him as having

“neurological impairments” which they felt warranted review.




                                           11
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 12 of 28 PageID 12




      53.    Defendants further advised that upon receipt, the letter from Dr. Muir’s

physician would be submitted to Defendants’ Chief Medical Officer, Dr. Keith Stein

(hereinafter “Stein”), and will only then “serve as clearance for you to return to

work.”

      54.    It should be noted that Dr. Muir never requested FMLA in any form but

was instead forced to take such against his will. Defendants’ actions were a clear

effort to remove Dr. Muir and set up a series of catastrophic events to otherwise ruin

his reputation, credibility and ability to gain subsequent employment.

      55.    Defendants unilaterally placed Dr. Muir on indefinite medical leave

through January 31, 2020.

      56.    Plaintiff immediately contacted Dr. Malaty to advise of the steps taken

by Defendants and to request she prepared a “Fitness-to-Practice” evaluation.

      57.    Having just seen Plaintiff a mere few weeks early and having full

knowledge of Plaintiff’s mental and physical capacity, Dr. Malaty did just that and

quickly cleared Plaintiff to continue practicing medicine as she believed he showed

no signs of detrimental neurological impairment.

      58.    In response to the professional evaluation, Defendants disregarded Dr.

Malaty’s clearance and insisted he receive a further evaluation, this time demanding

a full re-evaluation in person.




                                         12
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 13 of 28 PageID 13




      59.    Assured he would be cleared and permitted to return to work, Plaintiff

did just that and agains immediately contacted Dr. Malaty. Dr. Malaty graciously

obliged Plaintiff, met with him at her office, completed a full neurological workup

and again drew the same conclusion: Plaintiff was fully fit and capable of working.

Plaintiff provided this workup to Defendants on or around October 20, 2019.

      60.    On or around November 12, 2019 and having been advised of Dr.

Muir’s efforts to seek Counsel, Defendants yet again rejected the completed clinical

evaluation, insisting on addressing trivial and baseless complaints lobbed at Plaintiff

Muir. By means of example and not meant to be an exhaustive list, Dr. Muir was

falsely accused of failing to wear a sport/suit jacket and tie on one occasion while in

the office, a complaint which seemed to have zero bearing or logical nexus to the

underlying alleged fitness for duty. Furthermore, Defendants accused Dr. Muir of

acting in an “unfriendly” manner with his staff.

      61.    Defendants’ efforts were nothing more than a thinly veiled effort to ruin

Dr. Muir’s reputation and a fishing expedition to secure their desired but

unsupported outcome: proof of Dr. Muir being unfit to practice.

      62.    Despite the trivial and inconsequential nature of these accusations,

Plaintiff again obliged and incurred further cost to meet with Dr. Malaty who yet

again addressed the concerns and cleared Plaintiff for work.




                                          13
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 14 of 28 PageID 14




      63.    Despite surpassing every hurdle thrown in his direction by the

Defendants, Plaintiff prevailed and insisted on being permitted the opportunity to

simply return to treating his patients.

      64.    Upon information and belief, in January 2020, Defendants unlawfully

and in retaliation for the ongoing complaints began to interfere with Plaintiff’s

medical license renewal, including but not limited withholding Plaintiff’s mail from

the Medical Board as well as contacting the Medical Board directly regarding his

medical status.

      65.    In or around February 11, 2020, Defendants wrongfully and unlawfully

terminated Plaintiff because of his age and disability, and in retaliation for his

objections to Defendants’ unlawful discriminatory practices.

      66.    At all relevant times, Plaintiff was and continued to be qualified for the

position he held and for the various positions he maintained with Defendants.

      67.    The aforementioned allegations are just some of the examples of the

discrimination and retaliation Dr. Muir suffered at the hands of the Defendants and

are not an exhaustive list of Plaintiff’s experiences of discrimination and harassment

while employed with Defendants.

      68.    Plaintiff believes he has been discriminated and retaliated against in

violation of the ADAAA and ADEA.




                                          14
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 15 of 28 PageID 15




      69.    Additionally, Dr. Muir further claims a continuous practice of

discrimination and continuing violations and makes all claims herein under the

continuing violations doctrine. Defendants have exhibited a pattern and practice of

unlawful discriminatory conduct.

      70.    As a result of the acts and conduct complained of, Dr. Muir has suffered

and will continue to suffer loss of income, loss of salary, bonuses, benefits, and other

compensation which such employment entails.           Dr. Muir also suffered future

pecuniary losses, emotional pain, humiliation, suffering, inconvenience, loss of

enjoyment of life, and other non-pecuniary losses.

      71.    Dr. Muir suffers from increased stress and anxiety. Similarly, Dr. Muir

has trouble sleeping as a result of Defendants’ unlawful conduct. Dr. Muir is unsure

of how he will work now given his age and marred reputation. Dr. Muir is nervous

that he will be unable to find work again. However, Dr. Muir is determined to find

work and to pursue employment in a workplace that treats disabled and elderly

individuals with respect and dignity.

      72.    Further, as a result of Defendants’ unlawful employment practices, Dr.

Muir felt extremely humiliated, degraded, victimized, embarrassed and emotionally

distressed. As a directly result of the Defendants’ frivolous and discriminatory

conduct, Dr. Muir suffers from severe anxiety, difficulty with sleep, and

gastrointestinal issues.



                                          15
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 16 of 28 PageID 16




      73.    Since the inception of Defendants targeted attack, Dr. Muir has required

emergent treatment related to stress induced ailments, which on one such occasion

required he be admitted to the hospital for further evaluation.

      74.    As Defendants’ conduct has been malicious, willful, extreme and

outrageous, and with full knowledge of the law, Dr. Muir seeks punitive damages,

jointly and/or severally against Defendants.       Dr. Muir has presented factual

allegations that would permit any reasonable jury to award damages.

      75.    At bottom, Defendants are liable for their reckless disregard for Dr.

Muir’s personal dignity and his civil right to pursue equal employment opportunity.

      76.    Dr. Muir has suffered damages as a result of Defendants’ unlawful

employment practices.

                                 COUNT ONE
              Cause of Action for Discrimination Under the ADEA

      77.    Plaintiff reincorporates the allegations in the previous paragraphs.

      78.    This is an action to recover all damages, interest, equitable relief and

attorney’s fees and costs on behalf of Plaintiff as a result of the Defendant’s actions

in violation of his federal rights pursuant to the Age Discrimination in Employment

Act (“ADEA”), to include the remedies in 29 U.S.C. §621 et seq.

      79.    Defendants Baptist are expressly prohibited under the ADEA from

discriminating against Plaintiff because of his age with regard to discharge,

employee compensation, and other terms, conditions, and privileges of employment.

                                          16
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 17 of 28 PageID 17




      80.    The Age Discrimination in Employment Act of 1967, 29. U.S.C. 623

(a) provides in pertinent part that: It shall be unlawful for an employer– (1) to fail or

refuse to hire or to discharge any individual or otherwise discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s age.

      81.    Plaintiff is seventy-three (73) years-old and is protected against

discrimination under the ADEA.

      82.    At all times relevant, Defendants, by and through its employees,

intended to unlawfully discriminate against Dr. Muir in the terms and conditions of

his employment because of his age, and Defendant did unlawfully discriminate

against Dr. Muir in the terms and privileges of his employment because of age in

violation of the ADEA.

      83.    The discriminatory actions of Defendants against Plaintiff, as described

and set forth above, constitute an adverse employment action for purposes of the

ADEA. In subjecting Plaintiff to adverse employment action on the basis of his age,

Defendants intentionally discriminated against Plaintiff Muir with respect to the

compensation, terms, conditions, or privileges of his employment.

      84.    Dr. Muir was subject to unwelcome discriminatory conduct during the

latter term of his employment with Baptist and this conduct was directed to and

perpetuated upon Plaintiff because of his age.



                                           17
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 18 of 28 PageID 18




      85.    As a result of his age, Defendants Baptist subjected and permitted its

employees to expose Plaintiff to discrimination and unlawful discharge.

      86.    Baptist was notified about and was otherwise aware of the

discriminatory conduct and policies directed at Dr. Muir by Defendants’

employees/management and failed to take appropriate corrective action.

      87.    Defendants violated the ADEA by unlawfully discharging and

discriminating against Plaintiff based his age, of which the Defendant was fully

aware.

      88.    As a direct and proximate result of Defendants’ intentional

discriminatory conduct in violation of the ADEA, Plaintiff has suffered and will

continue to suffer financial and economic damages in the form of lost wages (front

and back pay) and lost benefits. Plaintiff has also suffered and will continue to suffer

emotional distress, mental anguish, loss of dignity, and other intangible damages.

Plaintiff accordingly demands lost economic damages, lost wages, back pay,

interest, front pay, the value and/or economic impact of lost benefits, and

compensatory damages.

      89.    Plaintiff further requests that his attorney’s fees and costs be awarded

as permitted by law.




                                          18
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 19 of 28 PageID 19




      90.    Defendants Baptist actions were knowing, intentional, willful,

malicious, and in reckless disregard of Plaintiff’s rights under the ADEA, warranting

the imposition of punitive damages in addition to compensatory damages.

      91.    Conduct of Defendants Baptist and/or its agents deprived Plaintiff of

his statutory rights guaranteed under the ADEA.

      92.    As a direct and proximate result of the unlawful discrimination

facilitated by Defendants, Plaintiff has suffered damages.

      93.    Defendants are liable for unlawful disability discrimination under the

ADEA.

      WHEREFORE, Plaintiff respectfully requests this Court enter judgment

against Defendants for all damages suffered by Plaintiff, including economic

damages, lost wages (back pay and front pay) and benefits, liquidated damages,

statutory damages, compensatory damages, emotional distress damages, punitive

damages, interest, attorney’s fees and costs, disbursements of action, and any other

remedies (monetary and/or equitable) allowable by law as a result of Defendant’s

conduct in violation of the ADEA.

                                COUNT TWO
             Cause of Action for Discrimination Under the ADAAA
                            (Disparate Treatment)

      94.    Plaintiff reincorporates the allegations in the previous paragraphs.




                                         19
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 20 of 28 PageID 20




        95.      Title I of the ADA provides that employers shall not discriminate

against qualified individuals on the basis of a disability. 42 U.S.C. § 12112(a).1

        96.      Plaintiff is a disabled individual under the law because he has a record

of, and actually has, a disability diagnosis of Parkinson’s Disease. This disability

affects multiple major life functions and major bodily functions including but not

limited to performing manual tasks, lifting and manipulating objects, standing,

sitting, bending, and overall function of his nervous system.

        97.      Plaintiff was otherwise qualified to perform the essential functions of

his job with reasonable accommodation. In fact, Plaintiff was cleared to return to

duty on multiple occasions by his highly trained and specialized treating physician.

        98.      After subjecting Plaintiff to months of an unrelenting targeted

discriminatory practices, Defendants orchestrated a scheme to terminate Plaintiff

under the guise of legitimate circumstances.

        99.      Defendants knowingly and intentionally discriminated against Plaintiff

by terminating his employment on the basis of his disability.

        100. Defendants, in the alternative, intentionally discriminated against

Plaintiff by constructively discharging Plaintiff because of his disability. Defendants




1
  The ADA defines a disability as a “physical or mental impairment” that “substantially limits” one or more “major
life activities.” 29 C.F.R. § 1630.2(g)(1).


                                                        20
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 21 of 28 PageID 21




made conditions so unbearable and intolerable that Plaintiff was left with no

alternative but to resign from his employment.

      101. Accordingly,       Plaintiff’s   unlawful   termination    occurred    under

circumstances giving rise to an inference of discrimination.

      102. As a result of Defendants unlawful and discriminatory conduct against

Plaintiff in violation of 42 U.S.C. section 12112(a), Plaintiff has suffered damages.

      103. As a direct and proximate result of Defendants intentional

discriminatory conduct in violation of the ADAAA, Plaintiff has suffered and will

continue to suffer financial and economic damages in the form of lost wages (front

and back pay) and lost benefits. Plaintiff has also suffered and will continue to suffer

emotional distress, mental anguish, loss of dignity, and other intangible damages.

Plaintiff accordingly demands lost economic damages, lost wages, back pay,

interest, front pay, the value and/or economic impact of lost benefits, and

compensatory damages.

      104. Plaintiff further requests that his attorney’s fees and costs be awarded

as permitted by law.

      105. Defendants’ actions were knowing, intentional, willful, malicious, and

in reckless disregard of Plaintiff’s rights under the ADAAA, warranting the

imposition of punitive damages in addition to compensatory damages.




                                            21
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 22 of 28 PageID 22




      106. The conduct of Defendants Baptist and/or its agents deprived Plaintiff

of his statutory rights guaranteed under the ADAAA.

      107. As a direct and proximate result of the unlawful discrimination

facilitated by Defendants, Plaintiff has suffered damages.

      108. Defendants are liable for unlawful disability discrimination under the

ADAAA.

      WHEREFORE, Plaintiff respectfully requests this Court enter judgment

against Defendant for all damages suffered by Plaintiff, including economic

damages, lost wages (back pay and front pay) and benefits, liquidated damages,

statutory damages, compensatory damages, emotional distress damages, punitive

damages, interest, attorney’s fees and costs, disbursements of action, and any other

remedies (monetary and/or equitable) allowable by law as a result of Defendant’s

conduct in violation of the ADAAA.

                               COUNT THREE
             Cause of Action for Discrimination Under the ADAAA
                         (Hostile Work Environment)

109. Plaintiff reincorporates the allegations in the previous paragraphs.

110. Courts recognize disability-based hostile work environment claims under the

   ADA. See, e.g., Phillips v. Harbor Venice Mgmt., LLC, No. 8:19-CV-2379-T-

   33TGW, *1, *3, 2020 WL 2735201 (M.D. Fla. May 26, 2020) (“the Court will

   assume that a disability-based hostile work environment claim is actionable



                                         22
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 23 of 28 PageID 23




   under the ADA.”); Schwertfager v. City of Boynton Beach, 42 F. Supp. 2d 1347,

   1366 (S.D. Fla. 1999) (same).

111. Plaintiff was subjected to unwelcome harassment based on his actual and/or

   perceived disability. Defendants, by and through its representatives, berated,

   humiliated, and demeaned Plaintiff on a regular basis because of his disability.

   Defendants, by and through its representatives, would call Plaintiff of a near daily

   basis to interrogate him regarding his disability and health status, as well as make

   invasive and unjustified repeated requests for additional medical records despite

   having sufficient records to support Plaintiff’s return to work.

112. Plaintiff complained to Defendants regarding the discriminatory animus to no

   avail.

113. This conduct was undoubtedly sufficiently severe and/or pervasive to alter the

   terms and conditions of Plaintiff’s employment.         Accordingly, Defendants

   subjected Plaintiff to a hostile work environment because of his disability.

114. As a direct and proximate cause of the discrimination facilitated by

   Defendants, Plaintiff has suffered damages.

115. Defendants are liable for unlawful disability discrimination under the

   ADAAA.

      WHEREFORE, Plaintiff respectfully requests this Court enter judgment

against Defendant for all damages suffered by Plaintiff, including economic



                                          23
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 24 of 28 PageID 24




damages, lost wages (back pay and front pay) and benefits, liquidated damages,

statutory damages, compensatory damages, emotional distress damages, punitive

damages, interest, attorney’s fees and costs, disbursements of action, and any other

remedies (monetary and/or equitable) allowable by law as a result of Defendant’s

conduct in violation of the ADAAA.



                                 COUNT FOUR
               Retaliation in Violation of the ADA 42 U.S.C. § 12203(a)

116. Plaintiff reincorporates the allegations in the previous paragraphs.

117. The ADA prohibits employment discrimination against an individual for

   opposing or complaining about unlawful disability discrimination. 42 U.S.C. §

   12203(a).

118. Plaintiff opposed Defendants’ discriminatory treatment by reporting the

   unlawful conduct to Defendants directly and again through counsel.

119. Following Plaintiff’s opposition to the discriminatory harassment and actions

   against Plaintiff,   the discrimination and hostility increased dramatically.

   Defendants began to impose unrealistic and unjustified medical restriction upon

   Plaintiff, demanding unreasonable medical records for clearance to work and

   making baseless claims related to his performance purely in an effort to support

   their witch hunt.




                                         24
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 25 of 28 PageID 25




120. Ultimately, Defendants’ unlawfully terminated Plaintiff in retaliation for his

   complaints of discrimination.

121. Defendants are strictly and/or vicariously liable for retaliating against Plaintiff

   for complaining about unlawful disability discrimination.

122. As a result of Defendants’ unlawful employment practices in violation of the

   ADA, Plaintiff has suffered damages.

      WHEREFORE, Plaintiff respectfully requests this Court enter judgment

against Defendant for all damages suffered by Plaintiff, including economic

damages, lost wages (back pay and front pay) and benefits, liquidated damages,

statutory damages, compensatory damages, emotional distress damages, punitive

damages, interest, attorney’s fees and costs, disbursements of action, and any other

remedies (monetary and/or equitable) allowable by law as a result of Defendant’s

conduct in violation of the ADA.



                                   COUNT FIVE
            Retaliation in Violation of the ADEA 29 U.S.C. §621 et seq

123. Plaintiff reincorporates the allegations in the previous paragraphs.

124. The Age Discrimination in Employment Act of 1967, 29. U.S.C. 623 (d)

   provides in pertinent part that: It shall be unlawful for an employer to

   discriminate against any of his employees or applicants for employment, for an

   employment agency to discriminate against any individual, or for a labor

                                          25
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 26 of 28 PageID 26




   organization to discriminate against any member thereof or applicant for

   membership, because such individual, member or applicant for membership has

   opposed any practice made unlawful by this section, or because such individual,

   member or applicant for membership has made a charge, testified, assisted, or

   participated in any manner in an investigation, proceeding, or litigation under

   this chapter.

125. Plaintiff opposed Defendants’ discriminatory treatment by reporting the

   unlawful conduct to Defendants directly and again through counsel.

126. Following Plaintiff’s opposition to the discriminatory harassment and actions

   against Plaintiff,    the discrimination and hostility increased dramatically.

   Defendants began to impose unrealistic and unjustified medical restriction upon

   Plaintiff, demanding unreasonable medical records for clearance to work and

   making baseless claims related to his performance purely in an effort to support

   their witch hunt.

127. Ultimately, Defendants’ unlawfully terminated Plaintiff in retaliation for his

   complaints of discrimination.

128. Defendants are strictly and/or vicariously liable for retaliating against Plaintiff

   for complaining about unlawful disability discrimination.

129. As a result of Defendants’ unlawful employment practices in violation of the

   AEDA, Plaintiff has suffered damages.



                                          26
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 27 of 28 PageID 27




      WHEREFORE, Plaintiff respectfully requests this Court enter judgment

against Defendant for all damages suffered by Plaintiff, including economic

damages, lost wages (back pay and front pay) and benefits, liquidated damages,

statutory damages, compensatory damages, emotional distress damages, punitive

damages, interest, attorney’s fees and costs, disbursements of action, and any other

remedies (monetary and/or equitable) allowable by law as a result of Defendant’s

conduct in violation of the AEDA.




                         DEMAND FOR JURY DEMAND

      Plaintiff requests a jury trial on all issues to be tried.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests this Court enter judgment

against Defendants for all damages suffered by Plaintiff, including economic

damages, lost wages (back pay and front pay) and benefits, liquidated damages,

statutory damages, compensatory damages, emotional distress damages, punitive

damages, interest, attorney’s fees and costs, disbursements of action, and any other

remedies (monetary and/or equitable) allowable by law as a result of Defendant’s

conduct in violation of both the ADEA and ADAAA.




                                            27
Case 3:21-cv-00475-MMH-MCR Document 1 Filed 05/03/21 Page 28 of 28 PageID 28




Dated: Miami, Florida               DEREK SMITH LAW GROUP, PLLC
      May 2, 2021


                                    Caroline H. Miller, Esq.
                                    701 Brickell Ave, Suite 1310
                                    Miami, FL 33131
                                    Tel: (305) 946-1884
                                    Fax: (305) 503-6741
                                    Caroline@dereksmithlaw.com

                                    Counsel for Plaintiff




                                     28
